UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2012 OR o TRANSITION REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 333-148516 ELAYAWAY, INC. (Exact name of registrant as specified in its charter) Delaware 20-8235863 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1650 Summit Lake Drive, Suite 103 Tallahassee, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (850) 219-8210 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.001 Par Value (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No On June 30, 2012, the last business day of the registrant’s most recently completed second quarter, the aggregate market value of the Common Stock held by non-affiliates of the registrant was $646,010, based upon the closing price on that date of the Common Stock of the registrant on the OTC Bulletin Board system of $0.015.For purposes of this response, the registrant has assumed that its directors, executive officers and beneficial owners of 5% or more of its Common Stock are deemed affiliates of the registrant. As of as of August 1, 2012 the registrant had78,267,232 shares of its Common Stock, $0.001 par value, outstanding. TABLE OF CONTENTS eLAYAWAY, INC. Part I – Financial Information Item 1 Financial Statements 3 ConsolidatedBalance Sheets as of June 30, 2012 (unaudited) and December 31, 2011 3 ConsolidatedStatements of Operations for the three and six months ended June 30, 2012 and 2011(unaudited) 4 ConsolidatedStatements of Cash Flows for the six months ended June 30, 2012 and 2011 (unaudited) 5 Notes to the Unaudited Consolidated Financial Statements (unaudited) 7 Item 2 Management’s Discussion and Analysis or Plan of Operation 35 Item 3 Quantitative and Qualitative Disclosures about Market Risk 40 Item 4 Controls and Procedures 40 Part II – Other Information Item 1 Legal Proceedings 42 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 42 Item 3 Defaults Upon Senior Securities 43 Item 4 Mine Safety Disclosures 43 Item 5 Other Information 43 Item 6 Exhibits 44 2 ITEM 1 Financial Statements eLAYAWAY, INC. and SUBSIDIARIES Consolidated Balance Sheets June 30, December 31, (unaudited) ASSETS Current assets Cash $ $ Accounts receivable - Segregated cash for customer deposits Prepaid expenses Total current assets Property and equipment, net Intangibles, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIENCY Current liabilities Notes and convertible notes, net of discounts and premiums $ $ Notes, convertible notes, and lines of credit payable to related parties, net of discounts Accounts payable Accounts payable to related parties Accrued liabilities Liability to guarantee equity value Deposits received from customers for layaway sales Embedded conversion option liability Total current liabilities Total liabilities Commitments and contingencies (Note 6) Shareholders' deficiency Preferred stock, par value $0.001, 50,000,000 shares authorized Series A preferred stock, $0.001 par value, 1,854,013 shares designated, 0 and 0 issued and outstanding, respectively (liquidation value $0 and $0, respectively) - - Series B preferred stock, $0.001 par value, 2,788,368 shares designated, 0 and 0 issued and outstanding, respectively (liquidation value $0 and $0, respectively) - - Series C preferred stock, $0.001 par value, 3,142,452 shares designated, 0 and 0 issued and outstanding, respectively (liquidation value $0 and $0, respectively) - - Series D preferred stock, $0.001 par value, 1,889,594 shares designated, 0 and 0 issued and outstanding, respectively (liquidation value $0 and $0, respectively) - - Series E preferred stock, $0.001 par value, 10,000,000 shares designated, 3,595,822 and 0 issued and outstanding, respectively (liquidation value $120,050 and $0, respectively) Common stock, par value $0.001, 250,000,000 shares authorized, 81,728,109 and 48,548,773 shares issued, issuable and outstanding, respectively, and (3,710,000 and 229,455 shares issuable, respectively) Additional paid-in capital Accumulated deficit ) ) Total shareholders' deficiency ) ) Total liabilities and shareholders' deficiency $ $ See accompanying notes to unaudited consolidated financial statements 3 eLAYAWAY, INC. and SUBSIDIARIES Consolidated Statements of Operations (unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, Sales $ Cost of sales Gross profit (loss) ) ) Selling, general and administrative expenses (includes $61,752 and $478,618 for the three months ended June 30, 2012 and 2011, respectively, and $436,573 and $1,006,756 for the six months ended June 30, 2012 and 2011, respectively, of stock-based compensation and settlements) - Loss from operations ) Other income (expense) Interest expense ) Change in fair value of embedded conversion option liability - - Gain on conversion of accounts payable - - Gain (loss) on settlements of liabilities - ) - Gain on extinguishment of debt - - - Total other income (expense), net ) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted See accompanying notes to unaudited consolidated financial statements 4 eLAYAWAY, INC. and SUBSIDIARIES Consolidated Statements of Cash Flows For the Six Months Ended June 30, (unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: Depreciation and amortization Amortization of intangibles Amortization of debt discounts to interest expense Amortization of debt issue costs to interest expense - Issuance of note for legal services - Grant of warrants for services Grant of options for services Common stock granted for services Exchange of options and warrants for common stock - Amortization of stock-based prepaids Gain on settlement of payroll - ) Gain on extinguishment of debt - ) (Gain) loss on settlement of liabilities ) Change in fair value of embedded conversion option liability ) - Changes in operating assets and liabilities: Segregated cash for customer deposit ) Accounts receivable - Prepaid expenses Accounts payable Accounts payable to related parties ) Accrued expenses Deposits received from customers for layaway sales Net cash used in operating activities ) ) Cash flows from investing activities: Acquisition of fixed assets ) - Cash acquired in acquisition - Cash paid in acquisition ) - Net cash used in investing activities ) - Cash flows from financing activities: Proceeds from related party loans Proceeds from loans Repayment of loans ) ) Repayment of related party loans ) - Payment of loan fee ) - Expenses paid by shareholders - - Sale of common stock - Sale of common stock - Net cash provided by financing activities See accompanying notes to consolidated financial statements. 5 eLAYAWAY, INC. and SUBSIDIARIES Consolidated Statements of Cash Flows For the Six Months Ended June 30, (unaudited) Net increase (decrease) in cash Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for taxes $
